Citation Nr: 0121199	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's parents, and appellant's former 
spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


REMAND

The veteran maintains that he has psychiatric problems as 
a result of his experiences in the Republic of Vietnam 
and seeks entitlement to service connection for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2001); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2001); See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran had service in the Republic of Vietnam from 
December 1970 to December 1971.  From January 1971 to 
July 1971, he was assigned to Service Battery, 2nd 
Battalion, 11th Field Artillery.  From July 1971 to 
December 1971, he was assigned to A Battery, 2nd 
Battalion, 11th Field Artillery.

VA outpatient treatment records, dated from January 1991 
to July 1998, are replete with diagnoses of PTSD.  Those 
records (see, e.g., records dated in September 1993 and 
in August 1996) also show that the veteran was receiving 
benefits from the Social Security Administration.  The 
veteran's records from the Social Security Administration 
have not been associated with the claims folder.

In his appeal (VA Form 9, received in February 1999) to 
the Board, the veteran reported that he was being treated 
for PTSD at the Vet Center in Cincinnati, Ohio.  The 
records of that treatment have not been associated with 
the claims folder.

In an effort to verify the veteran's claimed stressors, 
the RO contacted the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-3197.  In January 
2001, USASCRUR sent the RO a copy of the history of the 
veteran's unit.  That history, however, did not include 
the veteran's time in Vietnam from December 1970 through 
March 1971.  

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  That law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  That change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO has not yet had the opportunity to consider 
whether any additional notification or development action 
is required under the VCAA.  It would be premature for 
the Board to do so, as it could be potentially 
prejudicial to the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Op. VA Off. Gen. Counsel, 
Precedent 16-92 (July 24, 1992) (published in VA Summary 
of Precedent Opinions of the General Counsel, 57 Fed. 
Reg. 49743, 49747 (1992)).  Accordingly, the case is 
REMANDED for the following actions:
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
VCAA of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  The RO must contact USASCRUR and 
request a copy of the history of the 
veteran's unit (Service Battery, 2nd 
Battalion, 11th Field Artillery) in 
Vietnam for the period from January 
1971 through March 1971.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

3.  The RO should request that the 
veteran provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
PTSD.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  Such records should 
include, but are not limited to, 
those associated with the veteran's 
treatment for PTSD at the Cincinnati 
Vet Center.  The RO should also 
request that the veteran provide any 
additional relevant medical records 
he may possess.  Failures to respond 
or negative replies to any request 
must be noted in writing and 
associated with the claims folder.

4.  The RO must request from the 
Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security disability 
benefits, as well as the medical 
records relied upon concerning that 
claim. Failures to respond or 
negative replies to any request must 
be noted in writing and associated 
with the claims folder.

5.  When the foregoing actions have 
been completed, and if the RO 
determines that the veteran's claimed 
stressor(s) actually happened, the RO 
should schedule the veteran for a 
psychiatric examination to determine 
the nature and extent of psychiatric 
disease found to be present.  In so 
doing, the examiner must ensure that 
the diagnosis comports with the 
requirements set forth in 38 C.F.R. 
§ 4.125(a).  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner for 
review.  The examiner must set forth 
his or her rationale for all 
opinions.  

6.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issue of whether new and material 
evidence has been received to reopen 
a claim of entitlement to service 
connection for PTSD.  If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, he and 
his representative must be furnished 
a Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



